Citation Nr: 0117508	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than July 29, 1996 
for a 10 percent rating for synovitis of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from August 1972 to September 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Houston, Texas Regional Office (RO).

The Board notes that the veteran had perfected an appeal 
concerning increased disability ratings for service-connected 
tinea pedis and recurrent synovitis of the right wrist.  
However, in a February 2000 statement, he indicated that he 
no longer wished to pursue those claims.  Therefore, the 
substantive appeal is considered withdrawn and those issues 
are not currently before the Board.  See 38 C.F.R. 
§ 20.204 (2000).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The RO received the veteran's claim for an increase in 
the rating for a disability of the left wrist on July 29, 
1996.  There was no pending claim for increase or evidence of 
ascertainable increase within a year prior to the receipt of 
the claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 29, 1996 
for a 10 percent rating for synovitis of the left wrist have 
not been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(p), 
3.155(a), 3.400 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions, though taken prior to the enactment 
of the new law.  That is, the RO provided the veteran and his 
representative notice as to the applicable laws and 
regulations for his claim in the July 2000 statement of the 
case.  The RO secured all relevant VA medical records.  The 
veteran has not authorized VA to obtain any additional 
records.  In addition, the veteran has had the opportunity to 
present evidence and argument on his claim.  Therefore, there 
is no indication that the Board's present review of the claim 
will result in any prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

I. Factual Background

In a rating decision dated in March 1984, the RO granted 
service connection for the veteran's bilateral wrist disorder 
and assigned a zero percent rating from October 28, 1983.  
The RO notified the veteran of that decision by letter dated 
in April 1984.  The RO issued a statement of the case in May 
1984 after receipt of the veteran's April 1984 notice of 
disagreement.  The RO received a substantive appeal in June 
1985, which was not timely.  

In July 1986, the veteran requested an increase for his 
service-connected bilateral wrists.  The RO denied his claim 
in a March 1987 rating decision.  The veteran submitted his 
notice of disagreement to that rating action in July 1987, 
but never perfected his appeal following issuance of the 
statement of the case in July 1987.  

In an April 1988 decision, the RO continued the 
noncompensable evaluation for the bilateral wrist disability 
but granted a 10 percent rating for multiple noncompensable 
service-connected disabilities.  Again, the veteran initiated 
an appeal but failed to perfect it by submitting a 
substantive appeal after the issuance of the August 1988 
statement of the case.    

The veteran submitted a claim for an increase in the service-
connected disability in March 1990.  The RO denied that claim 
in an October 1990 rating decision, which the veteran did not 
appeal.  The RO received another claim for an increase from 
the veteran in July 1995.  It denied his claim in a September 
1995 rating action.  The veteran did not initiate an appeal.  

On July 29, 1996, the veteran filed a claim for an increased 
rating for his left wrist.  

VA outpatient records obtained in connection with the 
veteran's claim reflected treatment from 1996.  A treatment 
record dated on July 29, 1996 showed complaints of left wrist 
pain and swelling.  The diagnosis was left wrist ganglion 
cyst.  

During VA examination of the joints in January 1997, the 
examiner noted the veteran's complaints of pain, numbness, 
tingling, and swelling of the left wrist.  He was diagnosed 
with a positive Tinel's sign and Phalen's test.  The examiner 
noted recurring symptoms of synovitis of the left wrist.  
Range of motion was noted on dorsiflexion and palmar flexion 
at 65 degrees.  In a February 1997 outpatient record, the 
veteran was noted to have positive Phalen's and tenderness of 
the left wrist.  

In a rating decision dated in March 1997, the RO established 
separate disability ratings for each wrist, continuing a zero 
percent rating for the left wrist.  In an April 1999 rating 
decision, the RO again continued the zero percent rating.  

In an August 1999 rating decision, the RO increased the 
evaluation for the left wrist to 10 percent and assigned an 
effective date of August 10, 1998.  The veteran disagreed 
with the effective date assigned.  Based on a difference of 
opinion, in a February 2000 rating action, the RO amended the 
effective date for the 10 percent rating for the left wrist 
to July 29, 1996.    

In an April 2000 statement, the veteran indicated that he 
felt the effective date for a 10 percent rating for his left 
wrist disability should be October 28, 1983, the effective 
date for which his zero percent rating was initially 
assigned.  

II. Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of service 
connection, degree of disability, age, marriage, 
relationship, service, dependency, line of duty, and other 
issues, will be accepted as correct in the absence of clear 
and unmistakable error.  38 C.F.R. § 3.105(a).  

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability from synovitis is evaluated based on limitation of 
motion of the part affected, as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5020.  

In this case, the RO established service connection for 
bilateral wrist synovitis in a March 1984 rating decision.  
It assigned a zero percent rating effective from October 28, 
1983.  Although the veteran did initiate an appeal of that 
decision, he did not timely perfect that appeal.  Therefore, 
the March 1984 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  In fact, as discussed above, 
the veteran failed to perfect an appeal of any rating 
decision issued through September 1995.  Those rating actions 
are similarly final. Id.      

Review of the claims folder following the September 1995 
rating action reveals no communication from the veteran 
expressing an intent to seek an increased rating for the left 
wrist until his July 29, 1996 claim.  Therefore, the 
effective date of the increase may be up to one year before 
July 29, 1996 if entitlement to the increase is factually 
ascertainable within that time.  

The pertinent VA medical records fail to disclose any 
evidence relevant to the left wrist for the one-year period 
prior to the date of the veteran's claim.  In fact, the first 
mention of left wrist problems is reflected in the record of 
VA treatment received on the same date as the RO received the 
veteran's claim for an increased rating, i.e., July 29, 1996.  
Earlier records refer to unrelated medical treatment.  
Therefore, entitlement to the increased rating for synovitis 
of the left wrist is not factually ascertainable within the 
one-year period prior to receipt of the July 29, 1996 claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993); VAOPGCPREC 12-98.    

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than July 29, 
1996 for a 10 percent rating for synovitis of the left wrist.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)); 38 U.S.C.A. § 5110; 
38 C.F.R. §§ 3.1(p), 3.155(a), 3.400.
  

ORDER

Entitlement to an earlier effective date prior to July 29, 
1996 for a 10 percent rating for synovitis of the left wrist 
is denied.  



		
	M. L. Nelsen 
	Acting Member, Board of Veterans' Appeals

 

